DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 3-8, 10-15, and 17-20 have been examined.
	Claims 2, 9 and 16 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 10/19/2021 have been fully considered but they are not persuasive. Based on the applicant argument on page 10 “…A terminal disclaimer is filed along with this response,…”, but its missing, no terminal disclaimer is filed along with response and therefore all current rejection stays which is double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
 For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, and 17-20   is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10533872B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A computer-implemented method for providing vehicle route guidance, the method comprising: receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route;  for each of a plurality of points of interest (POIs) located within the patent discloses “A computer implemented method for providing route guidance, the method comprising: receiving routing data for directing a user from an origin location to a destination location, the routing data including a route; determining a set of road bins through which the route passes, wherein each road bin includes a geofence and data about points of interest (POIs) that are visible from within the geofence; identifying, based on the determined set of road bins, a set of POIs that are visible along the route; and as the user moves along the route from the origin location to the destination location: receiving location data from a user device, the location data indicating the user's current location, and orientation along the route; and transmitting routing instructions related to the visible POIs to the user device, the routing instructions including information about the route in relation to the POIs that are visible at the user's current location and orientation along the route.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in 
In the claim 8 of the application discloses “A non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a system to perform steps comprising: receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route; for each of a plurality of points of interest (POIs) located within the geographic region and visible from a location within the geographic region: accessing a stored visibility map for the POI, the map identifying an extent to which the POI is visible from geographic locations and headings within the region, determining, using the visibility map for the POI, whether the route passes through geographic locations that are indicated on the visibility map for the POI as being geographic locations from which the POI is visible; and 4responsive to the determination from the visibility map that the POI will have above a threshold visibility, storing information about the POI to a set of POIs that are associated with the route;  and as the user moves along the route from the origin location to the destination location: receiving location data from a user device, the location data indicating the user's current location and heading along the route; and transmitting routing instructions related to POIs from a subset of the stored set of POIs that are associated with the route that are visible from the user’s current heading the visible POIs to the user device, the routing instructions including information about the route in relation to the POIs that are visible at the user's current location and orientation along the route.”, while in the approved claim 8 of the patent discloses “A non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a system to perform steps comprising: receiving routing data for directing a user from an origin location to a destination location, the routing data including a route; determining a set of road bins through which the route passes, wherein each road bin includes a geofence and data about points of interest (POIs) that are visible from within the geofence; identifying, based on the determined set of road bins, a set of POIs that are visible along the route; and as the user moves along the route from the origin location to the destination location: receiving location data from a user device, the location data indicating the user's current location, and orientation along the route; and transmitting routing instructions related to the visible POIs to the user device, the routing instructions including information about the route in relation to the POIs that are visible at the user's current location and orientation along the route.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 8 is similar/same/identical to the patent claims 8 limitations.
In the claim 15 of the application discloses “A computer system comprising: one or more computer processors for executing computer program instructions; and a non-transitory computer-readable storage medium storing instructions 25 20662/45033/FW/11113381.3executable by the one or more computer processors to perform steps comprising: receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route; for each of a plurality of points of interest (POIs) located within the geographic region and visible from a location within the geographic region: 6accessing a stored visibility map for the POI, the map identifying an extent to which the POI is visible from geographic locations and headings within the region, determining, using the visibility map for the POI, whether the route passes through geographic locations that are indicated on the visibility map for the POI as being geographic locations from which the POI is visible, and responsive to the determination from the visibility map that the POI will have above a threshold visibility, storing information about the POI to a set of POIs that are associated with the patent discloses “ A computer system comprising: one or more computer processors for executing computer program instructions; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to perform steps comprising: receiving routing data for directing a user from an origin location to a destination location, the routing data including a route; determining a set of road bins through which the route passes, wherein each road bin includes a geofence and data about points of interest (POIs) that are visible from within the geofence; identifying, based on the determined set of road bins, a set of POIs that are visible along the route; and as the user moves along the route from the origin location to the destination location: receiving location data from a user device, the location data indicating the user's current location, and orientation along the route; and transmitting routing instructions related to the visible POIs to the user device, the routing instructions including information about the route in relation to the POIs that are visible at the user's current location and orientation along the route.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 15 is similar/same/identical to the patent claims 15 limitations.

Allowable Subject Matter

The following is a statement of reasons for indication of allowable subject matter:
The reason for indicating allowable subject matter over the prior art of record Bailiang (US20180066948A1).
Bailiang disclose the method involves obtaining map data for generating a digital map of a geographic area at a certain zoom level, obtaining an indication of a first placement of map labels to map elements included in the digital map, receiving a request for a route between an origin and a destination, repositioning a subset of the map labels corresponding to map elements that intersect the route at one point to align the subset of the map labels with the route for visual emphasis, and transmitting the repositioned subset of the map labels to the client computing device for display on the digital map.
In regards to claim 1, Bailiang either individually or in combination with other prior art fails to teach or render obvious receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route;  for each of a plurality of points of interest (POIs) located within the geographic region and visible from a location within the geographic region: accessing a stored visibility map for the P01, the map identifying an extent to which the POI is visible from geographic locations and headings within the region, determining, using the visibility map for the POI, whether the route passes through geographic locations that are indicated on the visibility map for the POI as being geographic locations from which the POI is visible, and responsive to the determination from the visibility map that the POI will have above a threshold visibility, storing information about the POI to a set of POIs that are associated with the route; and as the user moves along the route from the origin location to the destination location: receiving location data from a user device, the location data indicating the user's current location and heading along the route; and transmitting routing instructions related to POIs from a subset of the stored set of POIs 
In regards to claim 8, Bailiang either individually or in combination with other prior art fails to teach or render obvious receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route; for each of a plurality of points of interest (POIs) located within the geographic region and visible from a location within the geographic region: accessing a stored visibility map for the POI, the map identifying an extent to which the POI is visible from geographic locations and headings within the region, determining, using the visibility map for the POI, whether the route passes through geographic locations that are indicated on the visibility map for the POI as being geographic locations from which the POI is visible; and 4responsive to the determination from the visibility map that the POI will have above a threshold visibility, storing information about the POI to a set of POIs that are associated with the route;  and as the user moves along the route from the origin location to the destination location: receiving location data from a user device, the location data indicating the user's current location and heading along the route; and transmitting routing instructions related to POIs from a subset of the stored set of POIs that are associated with the route that are visible from the user’s current heading the visible POIs to the user device, the routing instructions including information about the route in relation to the POIs that are visible at the user's current location and orientation along the route.
In regards to claim 15, Bailiang either individually or in combination with other prior art fails to teach or render obvious receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route; for each of a plurality of points of interest (POIs) located within the geographic region and visible from a location within the geographic region: 6accessing a stored visibility map for the POI, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662